DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of Species I invention drawn to Fig. 7, defined as a floor mount support member, with traverse in the reply filed on 11/24/2021 is acknowledged. 
The traversal is on the ground that “all pending claims are generic, as they are either silent pertaining to a support structure or include a limitation of: "supporting the elongated platform by a support member secured to a bottom surface of the elongated platform" and that the species restriction requirement is directed towards a structure, while the claims are method claims. This is not found persuasive for the reasons below:
The examiner notes that claims 21, 27, 33, and 39 are generic claims. The species restriction is toward the species I and II of Fig. 7 vs Fig. 8, which are patentably distinct species. The species restriction of Species I and II is toward the structure of the support member used in the generic method claims of claims 26,32,38, and 45. Species I and II requires unique search strategies and queries for each species. For example, Species I require searching for adjusting mechanism with legs in shape of tripod legs to be used as a stable floor stand, while specie II does not require such search strategy or query. Specie II instead requires searching for a clamp locking mechanism to be attached to a table or shelf, which requires searching for upper and lower clamp 
Therefore, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21- 45 are rejected under 35 U.S.C. 103 as being unpatentable over Henshall (See attached document of the website. publication date 05-10-2018) in view of Video of Doctoredlocks.com (See attached document of the website. publication date 10-06-2016).
Regarding claim 21, Henshall discloses an apparatus of supporting a hair extension comprising of: the hair extension bar comb assembly comprising: an elongated platform comprising a top working surface extending laterally between a pair of elongated edges (See annotated Fig. A below), and a pair of laterally spaced apart side surfaces (See annotated Fig A. below), each side surface extending in one of (a) a direction generally downward from each respective edge (See annotated Fig A & B below) or (b) a direction generally downward and outward from each respective edge at an obtuse angle from a generally horizontal orientation (See annotated Fig. A & B below), 

and a second comb teeth row extending in a generally upward direction from a location on the elongated platform proximate a second elongated edge of the pair of elongated edges(See annotated Fig. A below), the second comb teeth row extending in the generally upward direction from a position on the elongated platform that is one of (a) at the top working surface (See annotated Fig. A below), each of the first comb teeth row and the second comb teeth row having a multiplicity of spatially arranged teeth (See annotated Fig. A below), 
wherein at least a portion of the multiplicity of teeth in one of the first comb teeth row and second comb teeth row is adapted to capture strands of hair of the hair extension therebetween (See annotated Fig. A below), 
each hair extension at a location between the first comb teeth row and the second comb teeth row (Se annotated Fig. A above), where a first portion of strands of hair of the respective hair extension is positioned between two adjacent teeth of the first comb teeth row (See annotated Fig. A below) and a second portion of strands of hair of the respective hair extension is positioned between a different two adjacent teeth of the first comb teeth row (See annotated Fig. A below) and the bonded section of each hair extension is supported by the top working surface at least when the bonded section is being subjected to a process (See annotated Fig. A below). 

    PNG
    media_image1.png
    828
    720
    media_image1.png
    Greyscale

Henshall discloses the claimed invention but does not explicitly disclose a method of supporting hair extensions, the method comprising steps of: placing hair extensions into a hair extension bar comb assembly comprising: positioning a bonded section of each hair extension.
Video of Doctoredlocks.com teaches a method of supporting hair extensions, the method comprising steps of: placing hair extensions into a hair extension bar comb 


    PNG
    media_image2.png
    722
    1285
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to use the hair extension bar comb stand of Henshall with the method steps of placing and position hair extension on a comb stand as taught by  Video of Doctoredlocks.com to keep the hair sorted and organized and be able to grab one bond of section of hair extension at the time and to prevent of dropping bundle of hair extension onto the floor. In addition, while hair extensions are on the stand, the 

 Regarding claims 22, 28, 34 and 40, Henshall and Video of Doctoredlocks.com disclose the claimed invention of claim 21,27,33, and 39. Henshall further discloses gaps between adjacent teeth of the first comb teeth row and gaps between adjacent teeth of the second comb teeth row are located at one of proximate (See annotated Fig. B above) or passing across the top working surface of the elongated platform (See annotated Fig. A above), the method further comprising a step of: Video of Doctoredlocks.com further teaches positioning the first portion of strands of hair of the respective hair extension within the gap between two adjacent teeth of the first comb teeth row (See Fig above 00:30/1:42) and resting a hair strand connecting element against the top working surface (Fig. A of Henshall).  

Regarding claims 23, 29, 35, and 42, Henshall and Video of Doctoredlocks.com disclose the claimed invention of claim 21, 27,33, and 39. Video of Doctoredlocks.com further teaches Amendment dated Wednesday, November 24, 2021positioning a third portion of strands of hair of the respective hair extension between two adjacent teeth of the second comb teeth row (Time 1:07/1:42).  

Regarding claims 24, 30, 36, and 43, Henshall and Video of Doctoredlocks.com disclose the claimed invention of claim 21, 27,33, and 39. Video of Doctoredlocks.com further teaches applying at least one of a color and a treatment to the strands of hair of 

Regarding claims 25, 31, 37, and 44, Henshall and Video of Doctoredlocks.com disclose the claimed invention of claim 21, 27,33, and 39. Video of Doctoredlocks.com further teaches applying at least one of a color and a treatment to the strands of hair of the hair extension while the hair extension is supported by the hair extension bar comb assembly (Time 1:15-1:30). Henshall further discloses providing a backing support to the hair extension by at least one of the top surface (See annotated Fig. A), a first side surface of the pair of laterally spaced apart side surfaces (See annotated Fig. A), and a second side surface of the pair of laterally spaced apart side surfaces (See annotated Fig. A).

Regarding claim 26, 32, 38, and 45, Henshall and Video of Doctoredlocks.com disclose the claimed invention of claim 21, 27,33, and 39. Henshall further discloses supporting the elongated platform by a support member secured to a bottom surface of the elongated platform (See annotated Fig. A above). 

Regarding claim 27. Henshall discloses an apparatus of supporting a hair extension comprising of: 
the hair extension bar comb assembly comprising: an elongated platform comprising a top working surface and a pair of laterally spaced apart side surfaces (See annotated Fig. A above), each side surface extending in a direction generally downward 
a first comb teeth row extending in a generally upward direction from a location on the elongated platform proximate the respective one of the first transition region or the second transition region (See annotated Fig. A above), the first comb teeth row extending in the generally upward direction from a position on the elongated platform that is one of (a) at the top working surface (See annotated Fig. A above) and 
a second comb teeth row extending in a generally upward direction from a location on the elongated platform proximate the respective other of the first transition region or the second transition region (See annotated Fig. A above), the second comb teeth row extending in the generally upward direction from a position on the elongated platform that is at the top working surface (See annotated Fig. A above), each of the first comb teeth row and the second comb teeth row having a multiplicity of spatially arranged teeth (See annotated Fig. A above), 
wherein at least a portion of the multiplicity of teeth in one of the first comb teeth row and second comb teeth row is adapted to capture strands of hair of the hair extension therebetween (See annotated Fig. A above), where a first portion of strands of hair of the respective Page 6 of 20Appl. No. 16/411,895Amendment dated Wednesday, November 24, 2021hair extension is positioned between two adjacent teeth of the first comb teeth row (See annotated fig. A above) and a second portion of strands of hair of the respective hair extension is positioned between a different two adjacent teeth of the first comb teeth row ( See annotated Fig. A above). Page 7 of 20Appl. No. 16/411,895Amendment dated Wednesday, November 24, 2021
Henshall discloses the claimed invention but does not explicitly disclose a method of supporting hair extensions, the method comprising steps of: placing hair extensions into a hair extension bar comb assembly, positioning a bonded section of each hair extension at a location between the first comb teeth row and the second comb teeth row.
Video of Doctoredlocks.com teaches a method of supporting hair extensions, the method comprising steps of: placing hair extensions into a hair extension bar comb assembly comprising (Fig above): positioning a bonded section of each hair extension at a location between the first comb teeth row (time :30/1:42) and the second comb teeth row (time 1:05/1:42) to keep the hair sorted and organized and be able to grab one bond of section of hair extension at the time and to prevent of dropping bundle of hair extension onto the floor. In addition, while hair extensions are on the stand, the user can wash, dry, and perform all of the color work on hair extensions and styling work as well (time 00:29-1:30).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the hair extension bar comb stand of Henshall with the method steps of placing and position hair extension on a comb stand as taught by  Video of Doctoredlocks.com to keep the hair sorted and organized and be able to grab one bond of section of hair extension at the time and to prevent of dropping bundle of hair extension onto the floor. In addition, while hair extensions are on the stand, the user can wash, dry, and perform all of the color work on hair extensions and styling work as well. 



Regarding claim 33, Henshall discloses an apparatus of supporting a hair extension comprising of:
an elongated platform comprising a top working surface and a pair of laterally spaced apart side surfaces (See annotated Fig. A above), each side surface extending in a direction generally downward and outward from a respective one of a first transition region or a second transition region at an obtuse angle from a generally horizontal orientation (See annotated Fig. A and B above), a first comb teeth row extending in a generally upward direction from a location on the elongated platform proximate the respective one of the first transition region or the Page 8 of 20Appl. No. 16/411,895 Amendment dated Wednesday, November 24, 2021second transition region (See annotated Fig. A and B above), the first comb teeth row extending in the generally upward direction from a position on the elongated platform that is at the top working surface (See annotated Fig. A above), and 
a second comb teeth row extending in a generally upward direction from a location on the elongated platform proximate the respective other of the first transition region or the second transition region (See annotated Fig. A &B above), the second comb teeth row extending in the generally upward direction from a position on the elongated platform that is at the top working surface (See annotated Fig. A above), each of the first comb teeth row and the second comb teeth row having a multiplicity of spatially arranged teeth(See annotated Fig. A above), 

where a first portion of strands of hair of the respective hair extension is positioned between two adjacent teeth of the first comb teeth row (See annotated Fig. A above) and a second portion of strands of hair of the respective hair extension is positioned between a different two adjacent teeth of the first comb teeth row (See annotated Fig. A above). 
Henshall discloses the claimed invention but does not explicitly disclose a method of supporting hair extensions, the method comprising steps of: placing hair extensions into a hair extension bar comb assembly, positioning a bonded section of each hair extension at a location between the first comb teeth row and the second comb teeth row.
Video of Doctoredlocks.com teaches a method of supporting hair extensions, the method comprising steps of: placing hair extensions into a hair extension bar comb assembly comprising (Fig above): positioning a bonded section of each hair extension at a location between the first comb teeth row (time :30/1:42) and the second comb teeth row (time 1:05/1:42) to keep the hair sorted and organized and be able to grab one bond of section of hair extension at the time and to prevent of dropping bundle of hair extension onto the floor. In addition, while hair extensions are on the stand, the user can wash, dry, and perform all of the color work on hair extensions and styling work as well (time 00:29-1:30).

 
Regarding claim 39, Henshall discloses an apparatus of supporting a hair extension comprising of: 
The hair extension bar comb assembly comprising: an elongated platform comprising a top working surface extending laterally between a pair of elongated edges (See annotate Fig. A above), and a pair of laterally spaced apart side surfaces (See annotate Fig. A above), each side surface extending in a direction generally downward and outward from each respective edge at an obtuse angle from a generally horizontal orientation (See annotate Fig. A & B above), 
a first comb teeth row extending in a generally upward direction from a location on the elongated platform proximate a first elongated edge of the pair of elongated edges (See annotated Fig. A above), the first comb teeth row extending in the generally upward direction from a position on the elongated platform that is at the top working surface (See annotated Fig. A above), and 

wherein at least a portion of the multiplicity of teeth in one of the first comb teeth row and second comb teeth row is adapted to capture strands of hair of the hair extension therebetween (See annotated Fig. A above), Page 11 of 20Appl. No. 16/411,895 Amendment dated Wednesday, November 24, 2021where a first portion of strands of hair of the respective hair extension is positioned between two adjacent teeth of the first comb teeth row (See annotated Fig. A above) and a second portion of strands of hair of the respective hair extension is positioned between a different two adjacent teeth of the first comb teeth row (See annotated Fig. A above).
Henshall discloses the claimed invention but does not explicitly disclose a method of supporting hair extensions, the method comprising steps of: placing hair extensions into a hair extension bar comb assembly, positioning a bonded section of each hair extension at a location between the first comb teeth row and the second comb teeth row.
Video of Doctoredlocks.com teaches a method of supporting hair extensions, the method comprising steps of: placing hair extensions into a hair extension bar comb assembly comprising (Fig above): positioning a bonded section of each hair extension at a location between the first comb teeth row (time :30/1:42) and the second comb 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the hair extension bar comb stand of Henshall with the method steps of placing and position hair extension on a comb stand as taught by  Video of Doctoredlocks.com to keep the hair sorted and organized and be able to grab one bond of section of hair extension at the time and to prevent of dropping bundle of hair extension onto the floor. In addition, while hair extensions are on the stand, the user can wash, dry, and perform all of the color work on hair extensions and styling work as well.

Regarding claim 41. Henshall and Video of Doctoredlocks.com disclose the claimed invention of claim 39. Henshall further discloses the elongated platform having a transverse cross section that is trapezoidal in shape (See annotated Fig. A and B), the method further comprising a step of: supporting the strands of hair of the hair extension against the pair of laterally spaced apart side surfaces during a step of processing of the strands of hair (See annotated Fig A above. The examiner notes that Video of Doctoredlocks.com also teaches performing styling and  processing of hair while the hair extension is on the supporting stand (time 00:29-1:30)).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL R STEITZ/Primary Examiner, Art Unit 3772